DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/21 has been entered.
Response to Amendment/Arguments
In the response filed 3/10/21, Applicant has amended claims 1, 13 and 26.  In view of Applicant’s amendment and associated remarks (see p. 7), the rejection of claims 1, 3, 4, 6-13, 15, 16, 18-24 and 26 has been reconsidered and is withdrawn.
Allowable Subject Matter
Claims 1, 3-13, 15-24 and 26 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Rick et al. U.S. Patent No. 7,308,022 disclose an estimator configured to distinguish between peaks and sidelobes of a correlation.
Noda et al. U.S. Patent App. Pub. No. 2016/0224830 disclose a peak detection method employing a peak type determiner and a false peak remover.

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

/DAVID B LUGO/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        3/16/2021